DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12 are pending. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/04/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Drawings
    Figure 1 is objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the case of figure 1, the blocks are not readily identifiable per se. and therefore require the insertion of text that identifies the function of that block. That is, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   
the first threshold" in the bottom line.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to --a first threshold -- or define a first threshold earlier in the claim.
Claim 5 recites in lines 7-8: “splits the new first image into a plurality of meshes”. It is not clear if and how this limitation is related to the same recitation in claim 4, line 3. If the new first image is split twice in different ways, there will be two split first images. With three split images (two split first image and one split second image), it is not clear how to interpret the next limitation “calculates each difference of the feature between the corresponding meshes”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Tetsuji (JP 9-200734, IDS). 

Regarding claim 1, Tetsuji discloses an equipment monitoring system (Fig. 1), comprising: 
Fig. 2, video camera 11b) repeatedly acquiring a first image of an equipment repeating a first operation (pg. [0008], [0011], capture image at specific time during operation of the equipment 29), the first image being of the equipment imaged at a first timing of the first operation (Fig. 2 and pg. [0007]-[0008], “plurality of television cameras 11 are arranged in order to capture an image of an operation shift of a processing machine, a production line, or the like or a position shift of a work piece at a specific location”); and 
a processor determining an abnormality of the equipment imaged in a new first image when the new first image is acquired, the determining being based on a plurality of previous first images (Fig. 1 and pg. [0008], “The comparator 19 compares the captured image and the reference image read from the reference pattern memory 12 …to determine whether the operation deviation … is good. When judged, an abnormal signal is sent”).

Regarding claim 2, Tetsuji discloses the equipment monitoring system according to claim 1, wherein the processor calculates a difference of a feature between the new first image and one of the plurality of previous first images, and determines, based on the difference, whether the equipment imaged in the new first image is abnormal (pg. [0016], “binarized luminance signals are compared” between the reference image and the captured image. Binarized luminance is a feature of an image).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JP 9-200734), and in view of TOMOAKI et al. (hereafter referred to as ‘TOMOAKI’,  JP2007222997, IDS).  

Regarding claim 3, Tetsuji discloses the equipment monitoring system according to claim 2, but fails to further disclose wherein the processor detects a first signal of the equipment related to the first operation, and determines, based on the difference and an intensity of the signal, whether the equipment imaged in the new first image is abnormal.
However, to improve detection precision, it is well-known to combine results from different detection means, and it is also common to take advantage of abnormal signals generated from a malfunctioning equipment (i.e. signal of the equipment), as taught, for example, by TOMOAKI (pg. [0028]-[0029], combining two types of monitoring means: sound pressure level and motor current value to increase the tool abnormality detection sensitivity).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention . 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JP 9-200734), and in view of Michiya (JPH046404, IDS).  

Regarding claim 4, Tetsuji discloses the equipment monitoring system according to claim 2, but fails to further teach the remaining limitations of claim 4.
In the same field of endeavor, Michiya discloses splitting both the new first image and the reference image into a plurality of meshes, and determines the equipment imaged in the new first image to be abnormal in the case where any of the differences exceeds the first threshold (section [SUMMARY OF THE INVENTION] on page 1-2, in the first paragraph: “by comparing an image of the monitoring object … with a reference image... the monitoring area in the screen imaged by the imaging means is divided into a plurality of block areas, and pass / fail judgment is performed for each block area. In addition, an allowable range is set for each reference image in each block area, and pass / fail judgment is performed for each block area depending on whether or not the image of the monitoring object captured by the imaging means is within the allowable range in each block area”)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Michiya with that of Tetsuji to yield the invention as described in claim 4. This combination (modification) could be made using known Michiya, section [Effect] on pages 4-5, first paragraph).

Regarding claim 6, Tetsuji discloses the equipment monitoring system according to claim 1, but fails to expressly disclose wherein the processor transmits a signal to the equipment when the equipment imaged in the new first image is determined to be abnormal.
In the same field of endeavor, Michiya discloses that “if an abnormality is detected, the event is immediately stopped” (page 3, bottom paragraph). Clearly a signal has to be sent to the equipment to stop it from operating. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 6 from the teachings of Michiya and Tetsuji.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JP 9-200734).  

Regarding claim 7, Tetsuji discloses the equipment monitoring system according to claim 1, but fails to expressly disclose wherein the processor outputs the new first image when the equipment imaged in the new first image is determined to be abnormal. 
pg. [0018]-[0019], [0026]), when the equipment imaged in the new first image is determined to be abnormal, a section of the video relevant to the abnormality is played back for analysis. Displaying the selected section as moving and/or still images would have been the most obvious choices to a person of ordinary skill in the art.

Regarding claim 8, please refer to analysis of claim 7. Tetsuji discloses the equipment monitoring system according to claim 1, wherein the imager repeatedly acquires a second image of the equipment imaged at a second timing before the first timing of the first operation (pg. [0018]-[0019]. The camera is a video camera, and images captured before the abnormal event are displayed and analyzed), and when the equipment imaged in the new first image is determined to be abnormal, the processor classifies the abnormality based on a comparison result between the second image directly before the new first image and an other previous one of the second images (pg. [0026], determine/classify abnormality as “sudden abnormality” by analyzing images before and after the image determined to be abnormal. Displaying the relevant video section as a sequence of still images would have been the most obvious choice when analyzing an abnormality).

Regarding claims 9-10, please refer to analysis of claim 7 or 8. As indicated in Tetsuji (pg. [0018]-[0019], [0026]), when the equipment imaged in the new first image is determined to be abnormal, a section of the video relevant to the abnormality is played back for analysis. Displaying the selected section as a sequence of still images 
 
Regarding claim 11, Tetsuji discloses the equipment monitoring system according to claim 7, but fails to expressly disclose wherein the processor provides a marker indicating the abnormality in a part of the new first image and outputs the new first image.
However, mark an area of interest (e.g. an abnormal part) in the image is well known and common practice in image analysis. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 11 from the teachings of Tetsuji.

Regarding claim 12, Tetsuji discloses the equipment monitoring system according to claim 1, but fails to expressly disclose wherein the imager does not image the equipment in at least a part of the first operation other than the first timing.
However, skip video recording during certain time periods when abnormalities never happen would have been an obvious choice to save storage space. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 12 from the teachings of Tetsuji.

Allowable Subject Matter
Claim 5 is not rejected over the prior art of record. The claim may be allowable if and when the rejection under U.S.C. 112(b) above is overcome.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI LIU/Primary Examiner, Art Unit 2666